         Case 3:18-mj-00611-JAM Document 147 Filed 07/29/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                      :      Crim. No. 3:18-mj-611(JAM)
                                              :
               v.                             :
                                              :
TODD MILLER                                   :      July 29, 2021

                             MOTION TO DISMISS COMPLAINT

       Pursuant to Rule 48(a), Fed. R. Crim. P., the Government respectfully moves the Court to

dismiss the Complaint that was previously issued in this matter. The government makes this

request based upon: (1) expert medical analyses and reports regarding the defendant’s prior brain

surgery and its continued neurological impacts, which cast doubt upon the requisite legal element

of “intent” to commit the charged offense (of what turned out to be a false 911 call); and (2) the

defendant having entered agreements both to make full financial restitution for the costs of the law

enforcement response to the false 911 call, and to continue a thorough and necessary program of

Cognitive Remediation to render any recurrence of such conduct most highly unlikely. Counsel

for the defendant does not object to the Court granting this motion.

                                      Respectfully submitted

                                      LEONARD C BOYLE
                                      UNITED STATES ATTORNEY



                                      HENRY K. KOPEL
                                      ASSISTANT UNITED STATES ATTORNEY
                                      Fed. Bar No. ct24829
                                      157 Church Street, 25th Floor
                                      New Haven, CT 06510
                                      (203) 821-3700
                                      henry.kopel@usdoj.gov
         Case 3:18-mj-00611-JAM Document 147 Filed 07/29/21 Page 2 of 2




                                       CERTIFICATE OF SERVICE

        I hereby certify that on July 29, 2021, I filed a copy of foregoing pleading and caused
copies of same to be served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the Court=s electronic filing system or by
mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.
Parties may access this filing through the Court=s CM/ECF System. Copies of the foregoing
pleading have also been sent directly by e-mail to counsel for the defendant, Stacey Richman, Esq.,
at srichmanlaw@msn.com.



                                                       Assistant U.S. Attorney
